Citation Nr: 0314284	
Decision Date: 06/30/03    Archive Date: 07/03/03

DOCKET NO.  97-06 531A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed respiratory 
disorder, including chronic obstructive pulmonary disease 
(COPD), to include as secondary to service-connected post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Andrew J. Waghorn, Attorney at 
Law






ATTORNEY FOR THE BOARD

J. A. Markey, Counsel



INTRODUCTION

The veteran served on active duty from June 1944 to March 
1946.  

In an August 1990 rating action, the RO determined that the 
veteran was incompetent.  As such, the veteran's spouse is 
the payee for the veteran's VA benefits and is acting on his 
behalf.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 decision by the RO.  

In March 1999, the Board remanded this matter for additional 
development of the record.  In this decision, the Board also 
granted the veteran's appealed claim of service connection 
for PTSD.  

In a decision promulgated in March 2000, the Board denied the 
veteran's claim of service connection for a claimed 
respiratory disorder, to include COPD.  

Thereafter, the veteran appealed to the United States Court 
of Appeals for Veterans Claims (Court).  In a February 2000 
Order, the Court vacated the Board's decision and remanded 
for additional proceedings.  

The Board then remanded this matter to the RO in October 2001 
for further development and adjudication.  



FINDING OF FACT

The veteran's a claimed respiratory disorder, to include 
COPD, is not shown to have been present in service or until 
years after separation therefrom; nor is it shown that any 
such respiratory disorder is otherwise related to service or 
is due to or has been aggravated by the service-connected 
PTSD.  



CONCLUSION OF LAW

The veteran is not shown to have a respiratory disability, to 
include COPD, due to disease or injury that was incurred in 
or aggravated by service; nor is it shown to be proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1101, 5107, 7104 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) and implementing 
regulations (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), enacted during the course of this appeal, 
essentially eliminate the well-grounded requirement and 
modify VA's duties to notify and assist claimants; however, 
this law also provides that VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. § § 3.159(a)-(c) (2002).  

The relatively new law and regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b) (2002).  

A claimant must submit requested evidence and information 
within one year of the date of the letter notifying the 
claimant of the required evidence and information.  See 
38 U.S.C.A. § 5103(b) (West 2002); see also Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir., May 1, 2003).  

In this case, the RO has considered the claim on appeal 
subsequent to the above-noted change in the law and 
implementing regulations, as reflected by the March 2003 
Supplemental Statement of the Case, which also provided the 
substance of the VCAA.  The Board is not precluded from 
proceeding to an adjudication of these claims as the 
requirements of such authority have been satisfied.  

Specifically, in addition to the Supplemental Statement of 
the Case noted hereinabove, the record reflects that the 
appellant and the veteran's representative were notified of 
the dictates of the VCAA by the Board remand of October 2001, 
and in August 2002 were sent a letter by the RO, which 
explained, among other things, the VCAA.  

The appellant and the veteran's representative were notified, 
essentially, of the evidence, not previously submitted, 
necessary to substantiate the claim, what evidence he was 
being expected to obtain and submit (or provide information 
to allow the RO to obtain such evidence), and what evidence 
the RO would attempt to obtain.  The RO also noted the 
evidence that had been received in the record.  

As well, the appellant was sent a Statement of the Case in 
February 1997 and a Supplemental Statement of the Case in 
October 1999, and each contained the pertinent laws and 
regulations governing this claim as well as the reasons for 
the denial of the claim.  

Hence, the appellant has been provided notice of the 
information and evidence necessary to substantiate the claim 
(see Quartuccio v. Principi, 16 Vet. App. 183 (2002), and has 
been afforded ample opportunity to submit such information 
and evidence.  

It is noted that, during the course of the appeal, and 
pursuant to the two Board remands noted hereinabove, the RO 
obtained, and/or assisted the appellant in obtaining, 
pertinent evidence respect to this claim (to include evidence 
from the Social Security Administration (SSA), private 
medical records, and VA medical records), and had the veteran 
scheduled for a VA respiratory examination, which was 
accomplished in March 2003.  

There is no further action to be undertaken to comply with 
the provisions of the VCAA or implementing regulations.  As 
such, the veteran will not be prejudiced as a result of the 
Board deciding this claim.  

Applicable law provides that service connection will be 
granted if it is shown that a particular disease or injury 
resulting in disability was incurred in or aggravated during 
active duty.  See 38 U.S.C.A. § 1101 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service.  Id.  

Service connection may also be established on a secondary 
basis for a disability which is shown to be proximately due 
to or the result of, or has been aggravated by, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2002); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Turning to the relevant evidence, it is noted that the 
service medical records are negative for complaints or 
treatment of any respiratory disorder to include COPD.  The 
report of the veteran's March 1946 separation examination 
specifically indicates that his respiratory system was 
normal.  

The record reflects that the veteran was admitted to Mercy 
Hospital in October 1981 due to intermittent claudication in 
the left leg.  The hospital report indicates that the veteran 
suffered from chronic asthma which had been periodically 
treated.  A physical examination of the chest scattered 
rhonchi with a wheeze.  Among the diagnoses listed on the 
report was that of a history of asthma.  

In an August 1982 letter, the manager from the office of Amir 
H. Farahany, M.D., noted the October 1981 admission and added 
that, during an office visit in early August 1982, the 
veteran complained of, among other things, wheezing.  

In a February 1983 letter, James C. Thrailkill, M.D., noted 
that he had been the veteran's attending physician since 1953 
and that his main problems have been with his cardiovascular 
and respiratory systems.  He related that the veteran had 
suffered from an intermittent inhalant allergy with asthma 
off and on his entire adult life.  

In August 1983, the veteran was admitted to the VA Medical 
Center (VAMC) in Durham, North Carolina with atypical chest 
pain and Type II hyperlipidemia.  The objective findings 
included those of rare expiratory wheezes, and a pertinent 
clinical diagnosis of non-tobacco use asthma was noted but 
not treated.  

A provisional diagnosis of COPD is noted on a February 1984 
VA outpatient treatment record.  In January 1985, the veteran 
was admitted to the VAMC in Fayetteville with an upper 
respiratory infection and his past history of asthma, noted 
to be of twenty-five years duration.  Chest expansion was 
noted to be equal bilaterally, and chest X-ray studies showed 
the lungs to be somewhat hyperaerated; no active disease was 
identified.  

In a November 1985 letter, Dr. Farahany indicated that the 
veteran suffered from, among other things, chronic asthma.  A 
February 1986 VA outpatient treatment record indicates that 
the veteran was seen in the vascular laboratory and was 
diagnosed with a mild bronchospasm.  

In April 1986, the veteran was readmitted to Mercy Hospital 
due to a severe asthma attack.  An examination revealed that 
the AP diameter of the veteran's chest increased with 
prolonged wheeze bilaterally.  He was stabilized with fluids 
and medication and discharged.  

A December 1989 prescription note signed by Dr. Farahany 
indicates that the veteran was "more or less" housebound 
due to severe asthma, peripheral vascular insufficiency and 
hyperlipidemia.  

A January 1990 VA radiologic report reflects that X-ray 
studies of the chest revealed a linear infiltrate at the left 
lower lobe - suggestive of a scar of plate atelectasis - that 
was not present on examination of 1985.  Otherwise, it was 
noted, the lungs were satisfactorily aerated.  

A VA examination was accomplished in March 1990.  Examination 
of the veteran's respiratory system revealed that he was 
clearly dyspneic and had audible wheezing, at rest.  In 
addition, he had musical expiratory wheezing throughout on 
auscultation.  The examiner remarked that the veteran had a 
thirty-year history of asthma with chronic dyspnea at the 
present time.  Among the diagnoses listed on the examination 
report was that of severe restrictive ventilator defect.  

A diagnosis of asthma is noted on a July 1996 VA outpatient 
treatment record, and in December 1996, he reported to the 
pulmonary clinic complaining of having increased shortness of 
breath.  A past medical history of COPD was noted in the 
December 1996 report.  

The outpatient treatment records dated in September and 
November 1997 reflect the veteran's complaints of having 
shortness of breath, and assessments of COPD, asthma and 
bronchitis, among other things, were also indicated.  

As a result of an April 1998 VA psychiatric examination, the 
veteran was diagnosed with PTSD.  While a medical history of 
significant respiratory and cardiac problems is noted in the 
examination report, no suggestion was made regarding a 
relationship between this history and the veteran's PTSD.  

In March 1999, the veteran was again seen in the pulmonary 
clinic and was diagnosed with asthma of forty years duration.  

In a June 1999 letter, Dr. Farahany indicated that he had 
treated the veteran for the last twenty years and that the 
veteran suffered from severe COPD/asthma, cardiac arrhythmia, 
and peripheral vascular disease.  

The pulmonary function testing accomplished in January 2000 
revealed findings consistent with a severe obstructive 
airflow disease.  

The April and May 2001 records from the VA pulmonary clinic 
indicate that the veteran complained of having breathing 
problems and a productive cough and that he was assessed with 
COPD/emphysema and acute bronchitis.  

In a June 2001 letter, Dr. Farahany again indicated that he 
had treated the veteran for many years for COPD, peripheral 
vascular disease and severe hypercholesterolemia.  He stated 
that the veteran's shortness of breath and respiratory 
problem started in the early 1940s right after his duty.  He 
noted that the veteran spent his service "in a closed 
environment [aboard] a Navy ship and lots of smoking around 
[sic]."  

Dr. Farahany further noted, that since that time, the veteran 
had been dyspneic and had had trouble with his respiratory 
system.  He related that the veteran had not smoked or been 
exposed to industrial fibers, dust or asbestos.  

Dr. Farahany noted that, on recent evaluation, the veteran's 
AP chest diameter had increased, that he had coarse rhonchi 
throughout his chest and that he had an expiratory wheeze.  

Dr. Farahany concluded that, based on these findings, it was 
felt that the veteran's respiratory problems started right 
after service and were the result of prolonged exposure to 
secondhand smoke.  In a "P.S." he added that the veteran's 
PTSD severely aggravated his respiratory disorder (as noted 
hereinabove, service connection had been established for 
PTSD).   

The chest X-ray studies taken in August 2002 at the VAMC 
Durham revealed moderate emphysema but no active disease.  A 
past medical history of asthma/COPD is noted in a 
preoperative report of August 2002 (prior to a endoscopic 
resection of the diverticulum).  

A VA examination was accomplished in March 2003, the report 
of which reflects that the examiner reviewed the claims 
folder.  

During the examination, the veteran related that, prior to 
his military service, he did not suffer from asthma or 
experience any wheezing, but that, while serving below deck 
aboard a ship, he was exposed to quite a bit of second hand 
smoke, coughed and became dyspneic.  He related that he had 
to go on sick call and was diagnosed with asthma in the late 
1940's.  

The veteran denied having had exposure to secondhand smoke in 
the eight years following service while working as a butcher 
and indicated that he was exposed to very little to "some" 
smoke in the years thereafter up until retiring from civilian 
work in 1982.  

The veteran related that he never smoked, that his family 
history was negative for asthma, and that he had experienced 
hay fever while cutting meat.  

The physical examination revealed that the veteran was in no 
acute distress, with a few expiratory sounds that appeared to 
be coming mostly from the upper airway.  A chest X-ray study 
revealed very mild evidence of obstructive changes on the 
lateral view with some flattening of the diaphragm.  There 
was no bullous formation.  

Regarding the nature and likely etiology of the veteran's 
disability, the VA examiner initially commented that 
bronchial asthma was usually an interplay between genetic and 
environmental factors and that he could not state the precise 
etiology in the veteran's case.  

The VA examiner noted that the veteran also had a component 
of vocal cord dysfunction, which might be a major cause of 
his wheezing, and a history of cardiovascular disorder that 
could cause dyspnea.  The examiner stated that it was not as 
likely as not that any current pulmonary disorder was due to 
disease or injury incurred or aggravated by service.  

As well, the VA examiner opined that that it is also not as 
likely as not that any current pulmonary disorder was caused 
or worsened by the veteran's PTSD.  He noted that, while 
anxiety might worsen the symptoms, it would not increase the 
pulmonary pathology or disability.  

Finally, the veteran was admitted to a private facility in 
early June 2003 due to severe shortness of breath and an 
acute asthma attack.  His treating physician was Dr. 
Farahany.  The veteran's pertinent medical history, to 
include COPD and chronic anxiety, was noted in the admission 
report.  Physical examination revealed poor air exchange and 
gross wheezing, among other things.  He was discharged less 
than a week later, and diagnosed by Dr. Farahany with an 
acute exacerbation of COPD with a history of chronic asthma 
since military service, presumably secondary to lung damage 
from exposure to extensive secondhand smoke.  

Again, it is contended, in substance, that service connection 
is warranted for respiratory disorder, to include COPD, 
including as secondary to service-connected PTSD.  Taking 
into account the relevant evidence of record, however, the 
Board finds that service connection is not warranted for any 
such disability.  

The Board acknowledges that the veteran indeed has been 
diagnosed with respiratory disorders to include asthma and 
COPD, but the earliest objective indication of a diagnosis of 
either condition is possibly in 1953, the year Dr. Thrailkill 
indicated that he first treated the veteran, which was six to 
seven years after he separated from service.  

Along these lines, to the extent that Dr. Thrailkill noted 
that the veteran had suffered from asthma "his entire adult 
life," a year of onset was not indicated, nor was an 
indication made as to whether it was caused by service; in 
any event, he did not first see the veteran until some years 
after service.  

The Board also acknowledges Dr. Farahany's statement and 
opinion that the veteran's respiratory disorder started in 
the early 1940s while he was in service and/or just after 
service, and that it was caused by exposure to second hand 
smoke in service.  

However, the Board notes that there is no objective 
indication that the veteran indeed suffered from a 
respiratory disorder in the 1940's (again, the service 
medical records are negative to this effect, despite the 
veteran's statement to the contrary made on March 2003 VA 
examination); Dr. Farahany does not claim to have treated the 
veteran back then for such a disorder (as noted hereinabove, 
he has admittedly treated the veteran for about twenty 
years).  

In addition, in preparing his statement, there is no 
indication that the Dr. Farahany reviewed the veteran's 
claims folder, to include his service medical records, in 
arriving at his opinion.  

On the other hand, and significantly, the VA specialist who 
examined the veteran in March 2003, reviewed the entire 
claims folder, and was of the opinion that a claimed 
respiratory disorder was not the result of the veteran's 
service.  The examiner provided detailed rationale for the 
opinions expressed in his VA examination report.  

With respect to the opinion rendered in the "P.S." portion 
of Dr. Farahany's June 2001 letter to the effect that PTSD 
severely aggravated the veteran's respiratory disorder, this 
opinion was not supported by any clinical findings.  

On the other hand, the VA examiner provided a explanation for 
his opinion as to why a respiratory disorder was not 
aggravated by PTSD, noting that while symptoms might, 
essentially, be exacerbated by PTSD, the respiratory 
disability itself was not increased.  

In addition, significantly, it is noted that no suggestion 
was made regarding a relationship between the veteran's 
respiratory disorder and his PTSD during the comprehensive 
April 1998 VA psychiatric examination report, noted 
hereinabove.  

For the above discussed reasons, the Board assigns more 
weight and validity to the findings made by the VA examiner 
in the above-referenced March 2003 report.  See Winsett v. 
West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. Cir. 
1999) (unpublished decision), cert. denied 120 S. Ct. 1252 
(2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).  

The bottom line in this matter is that there is no objective 
medical evidence indicating or even suggesting that the 
veteran suffered from a respiratory disorder during service 
or went on sick call due to breathing problems or the like 
while in service, or that he was diagnosed with such disorder 
earlier than 1953.  

The preponderance of the evidence is otherwise against the 
claim that the veteran suffers from respiratory disorder, to 
include COPD, including as secondary to service-connected 
PTSD.  As such, the legal criteria for service connection for 
this disability have not been met.  

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and service 
connection for a mid and low back disorder must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




ORDER

Service connection for a respiratory disorder, including 
chronic obstructive pulmonary disease (COPD), to include as 
secondary to service-connected PTSD is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

